295 S.W.3d 235 (2009)
STATE of Missouri, Respondent,
v.
Sheila WINSTON, Appellant.
No. ED 92478.
Missouri Court of Appeals, Eastern District, Division Four.
October 20, 2009.
Emily N. Kaiser, St. Charles, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Sheila Winston (Defendant) appeals from her conviction, following a jury trial, of one count of the class A felony of assault in the first degree, with serious injury, in violation of Section 565.050, RSMo 2000,[1] and one count of armed criminal action, in violation of Section 571.015. Defendant was sentenced to ten years of imprisonment on each count, to run concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.